In Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on June 30, 2020.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL in response to the Applicant Remarks received on March 08, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Remarks
With respect to Applicant’s remarks filed on March 08, 2022; Applicant's Arguments/Remarks Made have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Claim 1:
Applicant argues:
As stated in ¶ [0038] of Biswas which was cited in the Office Action, Biswas is directed to "a system capable of providing real-world distance information from a monocular image". (emphasis added). In this way, Biswas presents an approach for providing accurate real-world distance or depth information from a monocular image taken by a camera. See ¶ [0002]-[0003] of Biswas. Biswas makes clear the method starts with "a monocular image (e.g., a non- stereoscopic image with no additional 3D information other than parallax apparent in a single 2D image)." ¶ [0038] and block 501 from Figure 5 of Biswas. A monocular image is not a 3D map. Biswas explains "the embodiments of the system 100 described herein addresses the technical problems and limitations of traditional approaches to provide real-world distances or depths of objects (e.g., in meters) by using only one single, monocular image as opposed to using multiple continuous frames from videos popularly used by traditional approaches." ¶ [0044] of Biswas (emphasis added). Thus, not only does the method disclosed in Biswas not start with a 3D map as recited by Claim 1, Biswas specifically teaches the advantage of its method for determining distance information is that the method does not rely on 3D maps. Accordingly, since Biswas does not "receive a three-dimensional (3D) map comprising a plurality of objects", Biswas cannot then "determine a base point in the 3D map, shift the objects in the 3D map based at least in part on the base point, project the objects in the shifted 3D map to a 2D map" as also required by Claim 1.

However, the Office interprets that the 3D map data is taken from “a 2D image in the form of parallax,” the parallax is the 3D information found in the 2D image as stated in ¶ [0038] of Biswas “with no additional 3D information other than parallax data.” Additionally, ¶ [0109] of Biswas states the sort of information gathered from a monocular image, one being depth data. As such, the parallax data is the 3D data that the method of Biswas starts with. This is also the 3D data that the method relies upon. Additionally, ¶ [0072] and ¶ [0073] of Biswas discusses making a segmented image that is essentially a road on a 2D plane.
Applicant also argues:
The cited paragraph in Tay is actually directed to combining "3D LIDAR and 2D images into one 3D environment within a technician portal." ¶ [0047] of Tay. Tay teaches a method for augmenting 3D depth map data with 2D color image data. See ¶ [0053] of Tay. Tay explains its method can "simultaneously render concurrent 3D LIDAR and 2D image data-recorded by sensors on a vehicle-within a single virtual environment to enable a human annotator, vehicle technician, or rider to quickly ascertain alignment between these 3D LIDAR and 2D image data and to more easily comprehend correspondence between the 3D LIDAR and 2D image data." ¶ [0011] of Tay. In this way, Tay can "visually link the cluster of LIDAR points and the object in the projected 2D image as representing a common object and quickly visually confirm alignment between the LIDAR sensor(s) that recorded these 3D LIDAR data and the color camera that recorded these 2D images." ¶ [0047] of Tay. In other words, by creating this 3D virtual environment from simultaneously rendering concurrent 3D LIDAR and 2D image data, "the technician portal may therefore quickly detect misalignment between the LIDAR sensor(s) that recorded these 3D LIDAR data and the color camera that recorded these 2D images." ¶ [0048] of Tay. "Accordingly, the technician can flag the autonomous vehicle for maintenance or repair." Id. Thus, Tay does not "output the a 3D virtual environment.

However, the Office interprets that “output” is a broad term. In ¶ [0047] of Tay states “the system can define image planes relative to the vehicle origin and project 2D images onto these 2D image planes,” this is considered outputting. If there is a more specific term to use, then it should be brought into the claims for more specificity.
Applicant argues that the independent claims 9 and 17 which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore, the Office's respectfully disagrees with applicant' s arguments.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore, the Office's respectfully disagrees with applicant's arguments.
It is the Office’s stance that all applicant arguments have been considered.
Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (US20210019897), hereinafter, Biswas, in view of Tay et al. (US20190311546), hereinafter, Tay.
Regarding claim 1:
Biswas discloses:
a control system for an autonomous vehicle; (see at least [0001] and [0111])
a processor; (see at least [0005)
a computer-readable memory in communication with the processor and having stored thereon computer-executable instructions to cause the processor to; (see at least [0005] and [0007])
receive a three-dimensional (3D) map comprising a plurality of objects, determine a base point in the 3D map, shift the objects in the 3D map based at least in part on the base point, project the objects in the shifted 3D map to a 2D map; (see at least [0038], [0072], [0073], and [0109])
While Biswis discloses routing based on 3D and 2D mapping algorithms, Biswis, does not specifically state outputting 2D maps, however Tay, which is also a 3D and 2D mapping system, teaches:
output the 2D map; (see at least [0047])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tay into the invention of Biswis to not only include routing based on 3D and 2D mapping algorithms as Biswis discloses but also include the outputting methods as taught by Tay, with a motivation of creating a more robust system that creates a more efficient mapping and projecting technique. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 9:
Biswas discloses:
A non-transitory computer readable storage medium having stored thereon instructions that, when executed, cause at least one computing device to; (see at least [0005] and [0007])
With respect to the remainder of claim 9, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 9 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 9 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 17:
Biswas discloses:
A method comprising; (see at least [0011])
With respect to the remainder of claim 17, all limitations excluding the claim limitation(s) listed above have been analyzed in view of claim 1 and it has been determined that claim 17 does not teach or define any other new limitations beyond those recited in claim 1 apart from the above excluded limitation(s), therefore, claim 17 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
While Biswis discloses routing based on 3D and 2D mapping algorithms, Biswis, does not specifically state basing the origin in 3D maps as required, however Tay, which is also a 3D and 2D mapping system, teaches:
set the base point as an origin of the shifted 3D map; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tay into the invention of Biswis to not Biswis discloses but also include basing the origin in 3D maps as required as taught by Tay, with a motivation of creating a more robust system that creates a more efficient mapping and projecting technique. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 3:
While Biswis discloses routing based on 3D and 2D mapping algorithms, Biswis, does not specifically state vector shifts based on base points, however Tay, which is also a 3D and 2D mapping system, teaches:
determine a vector representing a shift of the base point from an original location to the origin, wherein the shifting of the objects in the 3D map comprises shifting each of the objects by the vector; (see at least [0013])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tay into the invention of Biswis to not only include routing based on 3D and 2D mapping algorithms as Biswis discloses but also include vector shifts based on base points as taught by Tay, with a motivation of creating a more robust system that creates a more efficient mapping and projecting technique. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 4:
Biswas discloses:
wherein the projecting of the objects is performed using one of the following projection techniques: Mercator, Universal Transverse Mercator (UTM), Equirectangular, Cassini, cylindrical, and pseudocylindrical projection; (see at least [0138])
Regarding claim 5:
Biswas discloses:
wherein the 2D map comprises an effective area in which distortions of locations of the objects is less than a predetermined value; (see at least [0038])
Regarding claim 6:
Biswas discloses:
the projecting of the objects is performed by a projection technique; (see at least [0138])
a shape and a size of the effective area are based on the projection technique used in the projecting of the objects; (see at least [0138])
Regarding claim 7:
Biswas discloses:
wherein the projection technique is a Mercator projection; (see at least [0138])
Regarding claim 8:
While Biswis discloses routing based on 3D and 2D mapping algorithms, Biswis, does not specifically state base point centric effective area, however Tay
wherein the effective area comprises an area a predetermined distance from an equator defined with respect to the base point; (see at least [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tay into the invention of Biswis to not only include routing based on 3D and 2D mapping algorithms as Biswis discloses but also include a base point centric effective area as taught by Tay, with a motivation of creating a more robust system that creates a more efficient mapping and projecting technique. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 10:
Biswas discloses:
receive a route for the navigating of the autonomous vehicle; (see at least [0133])
select the base point based on the route; (see at least [0133])
Regarding claim 11:
Biswas discloses:
determine a midpoint between a current location and a destination of the route, wherein the midpoint is set as the base point; (see at least [0077])
Regarding claim 12:
Biswas discloses:
determine a midpoint along the route, wherein the midpoint is set as the base point; (see at least [0077], [0081], and [0082])
Regarding claim 13:
Biswas discloses:
calculate a geometric value based on locations of at least two of the objects in the 2D map; (see at least [0038])
wherein the navigating of the autonomous vehicle is based at least in part on the geometric value; (see at least [0096])
Regarding claim 14:
Biswas discloses:
wherein the geometric value is a geodetic distance between the at least two of the objects; (see at least [0003] and [0096])
Regarding claim 15:
Biswas discloses:
wherein the geometric value is an angle between the at least two of the objects; (see at least [0082])
Regarding claim 18:
Biswas discloses:
receiving a route for the navigating of the autonomous vehicle; (see at least [0133])
wherein the 2D map comprises an effective area in which distortions of locations of the objects is less than a predetermined value; (see at least [0038])
wherein the route is located within the effective area; (see at least [0133] and [0138])
Regarding claim 19:
Biswas discloses:
selecting the base point based on the route such that the route is within the effective area; (see at least [0133])
Regarding claim 20:
Biswas discloses:
a midpoint between a current location and a destination, a midpoint along the route, the current location, or the destination; (see at least [0133])
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (US20210019897), hereinafter, Biswas, in view of Tay et al. (US20190311546), hereinafter, Tay, and in further view of Tourapis et al. (US20210256735), hereinafter, Tourapis.
Regarding claim 16:
While Biswis discloses routing based on 3D and 2D mapping algorithms, Biswis, does not specifically state basing on objects as required, however Tourapis, which is also a 3D and 2D mapping system, teaches:
wherein the calculating of the geometric value based on the locations of at least two of the objects in the 2D map is more efficient than a corresponding calculation for the at least two of the objects in the 3D map; (see at least [0130])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tourapis into the invention of Biswis to not only include routing based on 3D and 2D mapping algorithms as Biswis discloses but also include the calculating methods taught by Tourapis, with a motivation of creating a more robust system that creates a more efficient mapping and projecting technique. Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Hendry et al. (US20180278936) discloses of a system that processes 360-degree video data including picture samples going from 3D to 2D formats.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669